
	
		I
		111th CONGRESS
		2d Session
		H. R. 6046
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Lee of New York
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committees on
			 Financial Services,
			 the Judiciary, and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To require the GAO to evaluate the propriety of
		  assistance provided to General Motors Corporation under the Troubled Asset
		  Relief Program, and for other purposes.
	
	
		1.Provision of information to
			 the GAO
			(a)In
			 generalNot later than 90
			 days after the date of enactment of this Act, the Presidential Task Force on
			 the Auto Industry (hereafter in this Act referred to as the Task
			 Force) shall submit to the Government Accountability Office all
			 information in its possession relating to certain specific communications
			 involving General Motors Corporation (hereafter in this Act referred to as
			 General Motors), relating to the role of the Task Force in
			 negotiating, reviewing, approving, or any other aspect of—
				(1)the plans for
			 reorganization or restructuring in connection with bankruptcy proceedings that
			 commenced during 2009 under chapter 11, of title 11, United States Code
			 (hereafter in this Act referred to as bankruptcy proceedings),
			 with respect to General Motors;
				(2)levels of and
			 reductions in—
					(A)the employee and
			 retiree benefits of current and former General Motors salaried employees, union
			 employees, and non-union hourly employees; and
					(B)retiree benefits
			 for former employees of the Delphi Corporation (hereafter in this Act referred
			 to as Delphi), including its salaried retirees, non-union hourly
			 retirees, and union retirees;
					(3)the determination
			 of General Motors not to alter any pre-existing pension obligations (including
			 Delphi pension obligations) during bankruptcy proceedings;
				(4)the determination
			 of General Motors to expand pension benefits for former unionized Delphi
			 employees that did not have a pre-existing pension agreement with General
			 Motors; and
				(5)actual payments
			 made by the United States to General Motors, including any schedule of
			 payments, any formal or informal terms and conditions governing such payments,
			 and the amount of interest in ownership the Federal Government would acquire of
			 General Motors and any terms or conditions as such.
				(b)Provision of
			 information to GAONotwithstanding any other provision of law,
			 not later than 90 days after the date of enactment of this Act—
				(1)the National
			 Archives and Records Administration shall submit to the Government
			 Accountability Office all information in its possession related to certain
			 specific communications that occurred between October 3, 2008, and January 20,
			 2010, related to the role of the Department of the Treasury in negotiating,
			 reviewing, approving, determining, or in any other aspect relating to General
			 Motors qualifying for Federal financial assistance under the Troubled Asset
			 Relief Program, including any schedule of payments, and any formal or informal
			 terms and conditions governing such payments; and
				(2)the Pension
			 Benefit Guaranty Corporation shall submit to the Government Accountability
			 Office all information in its possession related to certain specific
			 communications that occurred in 2009 relating to the role of that Office in
			 negotiating, reviewing, approving, determining, or in any other aspect related
			 to the decision to remove the liens held on the overseas assets of
			 Delphi.
				2.Report to
			 congress
			(a)Audit
			 requiredThe Government
			 Accountability Office shall audit the specific communications required under
			 section 1 and shall, not later than 1 year after the date of enactment of this
			 Act, submit a report to the Senate and the House of Representatives containing
			 its findings. The Government Accountability Office shall, in conducting such
			 audit, consider any relevant and publically available bankruptcy records of
			 General Motors and Delphi.
			(b)ConsiderationsThe audit under subsection (a) shall
			 consider—
				(1)any decision made
			 during General Motors bankruptcy proceedings that appears to be quid pro quo
			 and unduly influenced by the receipt of Federal funds from the Troubled Asset
			 Relief Program;
				(2)any business
			 decision that General Motors made during bankruptcy proceedings that would be
			 unlikely for a similar for-profit business (that is not receiving Federal
			 assistance under the Troubled Asset Relief Program) to make;
				(3)any action or
			 measure that any Federal Government official took to persuade or force General
			 Motors to take any particular action or measure; and
				(4)whether the
			 decision for the Pension Benefit Guarantee Corporation to remove the liens held
			 on the overseas assets of Delphi was in the best interest of United States
			 taxpayers.
				
